PER CURIAM.
Although the defendant’s petition for post-conviction relief contains a passing reference to ineffective assistance of counsel, we conclude that the issue of ineffective assistance of counsel at trial was not properly placed before the trial court. See Strickland v. Washington, — U.S. -, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Knight v. State, 394 So.2d 997 (Fla.1981). Furthermore, since all of the errors listed in the defendant’s petition either were or could have been raised on direct appeal, they are not cognizable through collateral attack. See Smith v. State, 445 So.2d 323 (Fla.1983), cert. denied, — U.S. -, 104 S.Ct. 2671, 81 L.Ed.2d 375 (1984). Accordingly, the denial of defendant’s petition without an evidentiary hearing is
AFFIRMED.
DOWNEY, HERSEY and HURLEY, JJ„ concur.